DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/15/21 and 1/23/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, 11, 18 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Romanik (US 2016/0012595).
Regarding claim 1, Romanik discloses a system for object recognition (paragraph [4], Romanik discloses that object recognition in image is performed), comprising: 
at least one storage medium including a set of instructions (paragraph [124], Romanik discloses executable instructions stored in a storage medium); and 
at least one processor in communication with the at least one storage medium (paragraph [120], Romanik discloses a processor to execute instructions), wherein when executing the set of instructions (paragraph [120], Romanik discloses a processor to execute instructions), the at least one processor is directed to cause the system to: 
obtain an image including a search region (paragraph [88], Romanik discloses a region filter that operates on a fixed or dynamic regions of the image, wherein the fixed region filter divides the image into a plurality of sub-regions where each sub-region is independently, exhaustively searched with a template image or against a subset of template images for determining an approximate match scoring system for determining similarity); 
obtain a model including a plurality of feature points (paragraph [33], Romanik discloses implementation of a template image for use as a model for comparing the test image (ie. currently captured image data) versus the template image for determining object recognition, and that the template image can be anything including a logo, a face, textual information, object, etcetera; paragraph [34], Romanik discloses that template image data 124 for a particular template image comprises a unique template image identifier 126 along with template image feature points 128); 
determine, for each of one or more sub-regions of the search region (paragraph [88], Romanik discloses a region filter that operates on a fixed or dynamic regions of the image, wherein the fixed region filter divides the image into a plurality of sub-regions where each sub-region is independently, exhaustively searched with a template image or against a subset of template images for determining an approximate match scoring system for determining similarity), a match metric indicating a similarity between the model and the sub-region of the search region (paragraph [88], Romanik discloses a region filter that operates on a fixed or dynamic regions of the image, wherein the fixed region filter divides the image into a plurality of sub-regions where each sub-region is independently, exhaustively searched with a template image or against a subset of template images for determining an approximate match scoring system for determining similarity, and wherein paragraph [44], Romanik discloses that matching is performed between feature points of the model template image versus the feature points of the test image, and if there is correspondence between the feature points of the model template image and the feature points of the test image, then a similarity measure or score is obtained for determining a match metric, and in paragraph [45], Romanik discloses that a match set 148 can comprises a plurality of match points between the feature points of the template image and the test image, wherein the number of feature points that are matched are obtained, and paragraph [86], Romanik discloses that approximate matching is applicable to determine similarity between the template image and the test image, and FLANN matching can be utilized for finding the N best matching template image feature points for each test image, and utilizes counters for indicating the template images that are most likely to match the test image against the region of interest in the test image to find a match for correlating with the amount of feature points that match or satisfy a condition for indicating a match between the template image versus the test image), the match metric at least correlating with the amount of feature points that satisfy a condition (paragraph [88], Romanik discloses a region filter that operates on a fixed or dynamic regions of the image, wherein the fixed region filter divides the image into a plurality of sub-regions where each sub-region is independently, exhaustively searched with a template image or against a subset of template images for determining an approximate match scoring system for determining similarity, and wherein paragraph [44], Romanik discloses that matching is performed between feature points of the model template image versus the feature points of the test image, and if there is correspondence between the feature points of the model template image and the feature points of the test image, then a similarity measure or score is obtained for determining a match metric, and in paragraph [45], Romanik discloses that a match set 148 can comprises a plurality of match points between the feature points of the template image and the test image, wherein the number of feature points that are matched are obtained, and paragraph [86], Romanik discloses that approximate matching is applicable to determine similarity between the template image and the test image, and FLANN matching can be utilized for finding the N best matching template image feature points for each test image, and utilizes counters for indicating the template images that are most likely to match the test image against the region of interest in the test image to find a match for correlating with the amount of feature points that match or satisfy a condition for indicating a match between the template image versus the test image); and 
determine, among the one or more sub-regions of the search region (paragraph [88], Romanik discloses a region filter that operates on a fixed or dynamic regions of the image, wherein the fixed region filter divides the image into a plurality of sub-regions where each sub-region is independently, exhaustively searched with a template image or against a subset of template images for determining an approximate match scoring system for determining similarity), an instance of the model based on the match metrics (paragraph [35], Romanik discloses that an instance of the modeled template image is determined based on the matching algorithm that utilizes a scoring system or match metrics based on comparison process or matching process, wherein paragraph [88], Romanik discloses a region filter that operates on a fixed or dynamic regions of the image, wherein the fixed region filter divides the image into a plurality of sub-regions where each sub-region is independently, exhaustively searched with a template image or against a subset of template images for determining an approximate match scoring system for determining similarity, and wherein paragraph [44], Romanik discloses that matching is performed between feature points of the model template image versus the feature points of the test image, and if there is correspondence between the feature points of the model template image and the feature points of the test image, then a similarity measure or score is obtained for determining a match metric, and in paragraph [45], Romanik discloses that a match set 148 can comprises a plurality of match points between the feature points of the template image and the test image, wherein the number of feature points are obtained, and paragraph [86], Romanik discloses that approximate matching is applicable to determine similarity between the template image and the test image, and FLANN matching can be utilized for finding the N best matching template image feature points for each test image, and utilizes counters for indicating the template images that are most likely to match the test image against the region of interest in the test image to find a match for correlating with the amount of feature points that match or satisfy a condition for indicating a match between the template image versus the test image).  
Regarding claim 8, Romanik discloses wherein to determine, among the one or more sub-regions of the search region (paragraph [88], Romanik discloses a region filter that operates on a fixed or dynamic regions of the image, wherein the fixed region filter divides the image into a plurality of sub-regions where each sub-region is independently, exhaustively searched with a template image or against a subset of template images for determining an approximate match scoring system for determining similarity), an instance of the model based on the match metrics (paragraph [35], Romanik discloses that an instance of the modeled template image is determined based on the matching algorithm that utilizes a scoring system or match metrics based on comparison process or matching process, wherein paragraph [88], Romanik discloses a region filter that operates on a fixed or dynamic regions of the image, wherein the fixed region filter divides the image into a plurality of sub-regions where each sub-region is independently, exhaustively searched with a template image or against a subset of template images for determining an approximate match scoring system for determining similarity, and wherein paragraph [44], Romanik discloses that matching is performed between feature points of the model template image versus the feature points of the test image, and if there is correspondence between the feature points of the model template image and the feature points of the test image, then a similarity measure or score is obtained for determining a match metric, and in paragraph [45], Romanik discloses that a match set 148 can comprises a plurality of match points between the feature points of the template image and the test image, wherein the number of feature points are obtained, and paragraph [86], Romanik discloses that approximate matching is applicable to determine similarity between the template image and the test image, and FLANN matching can be utilized for finding the N best matching template image feature points for each test image, and utilizes counters for indicating the template images that are most likely to match the test image against the region of interest in the test image to find a match for correlating with the amount of feature points that match or satisfy a condition for indicating a match between the template image versus the test image), the at least one processor is directed to cause the system to: 
designate, among the one or more sub-regions of the search region (paragraph [88], Romanik discloses a region filter that operates on a fixed or dynamic regions of the image, wherein the fixed region filter divides the image into a plurality of sub-regions where each sub-region is independently, exhaustively searched with a template image or against a subset of template images for determining an approximate match scoring system for determining similarity), a target sub-region whose match metric is maximum (paragraph [87], Romanik discloses that localization methods are employed for determining matches in a region of interest in an image for determining whether the feature points of a test image matches feature points of a template image, wherein a global filter, region filter, and/or segmentation filter can be applied for generating an approximate matching to list a set of template images that are applicable to localizing the search, and paragraph [89], Romanik discloses that peaks or maximum values of the match metric is determined when performing a dynamic region filtering process to predict which template images to search for in a region, wherein the process begins by computing the N nearest neighbor matches between feature points of a test image versus feature points of a template image, wherein a counter is applied for indicating the nearest neighbor matches when the computation process indicates a match for aiding in the process of determining peaks or maximum values of the match metric, thus discarding template images that do not meet the criterion of the comparison process, and keeping template images with higher peaks in the matching data over an image’s region, and the peaks or maximum values do indicate an instance of the model template image within the sub region that provides a match when comparing the feature points of the test image versus the feature points of the template image; paragraph [35], Romanik discloses that an instance of the modeled template image is determined based on the matching algorithm that utilizes a scoring system or match metrics based on comparison process or matching process, wherein paragraph [88], Romanik discloses a region filter that operates on a fixed or dynamic regions of the image, wherein the fixed region filter divides the image into a plurality of sub-regions where each sub-region is independently, exhaustively searched with a template image or against a subset of template images for determining an approximate match scoring system for determining similarity, and wherein paragraph [44], Romanik discloses that matching is performed between feature points of the model template image versus the feature points of the test image, and if there is correspondence between the feature points of the model template image and the feature points of the test image, then a similarity measure or score is obtained for determining a match metric, and in paragraph [45], Romanik discloses that a match set 148 can comprises a plurality of match points between the feature points of the template image and the test image, wherein the number of feature points are obtained, and paragraph [86], Romanik discloses that approximate matching is applicable to determine similarity between the template image and the test image, and FLANN matching can be utilized for finding the N best matching template image feature points for each test image, and utilizes counters for indicating the template images that are most likely to match the test image against the region of interest in the test image to find a match for correlating with the amount of feature points that match or satisfy a condition for indicating a match between the template image versus the test image); and 
determine the instance of the model within the target sub-region (paragraph [87], Romanik discloses that localization methods are employed for determining matches in a region of interest in an image for determining whether the feature points of a test image matches feature points of a template image, wherein a global filter, region filter, and/or segmentation filter can be applied for generating an approximate matching to list a set of template images that are applicable to localizing the search, and paragraph [89], Romanik discloses that peaks or maximum values of the match metric is determined when performing a dynamic region filtering process to predict which template images to search for in a region, wherein the process begins by computing the N nearest neighbor matches between feature points of a test image versus feature points of a template image, wherein a counter is applied for indicating the nearest neighbor matches when the computation process indicates a match for aiding in the process of determining peaks or maximum values of the match metric, thus discarding template images that do not meet the criterion of the comparison process, and keeping template images with higher peaks in the matching data over an image’s region, and the peaks or maximum values do indicate an instance of the model template image within the sub region that provides a match when comparing the feature points of the test image versus the feature points of the template image; paragraph [35], Romanik discloses that an instance of the modeled template image is determined based on the matching algorithm that utilizes a scoring system or match metrics based on comparison process or matching process, wherein paragraph [88], Romanik discloses a region filter that operates on a fixed or dynamic regions of the image, wherein the fixed region filter divides the image into a plurality of sub-regions where each sub-region is independently, exhaustively searched with a template image or against a subset of template images for determining an approximate match scoring system for determining similarity, and wherein paragraph [44], Romanik discloses that matching is performed between feature points of the model template image versus the feature points of the test image, and if there is correspondence between the feature points of the model template image and the feature points of the test image, then a similarity measure or score is obtained for determining a match metric, and in paragraph [45], Romanik discloses that a match set 148 can comprises a plurality of match points between the feature points of the template image and the test image, wherein the number of feature points are obtained, and paragraph [86], Romanik discloses that approximate matching is applicable to determine similarity between the template image and the test image, and FLANN matching can be utilized for finding the N best matching template image feature points for each test image, and utilizes counters for indicating the template images that are most likely to match the test image against the region of interest in the test image to find a match for correlating with the amount of feature points that match or satisfy a condition for indicating a match between the template image versus the test image).  
Regarding claim 11, Romanik discloses a method for object recognition (paragraph [4], Romanik discloses that object recognition in image is performed), implemented on a computing device including at least one processor (paragraph [120], Romanik discloses a processor to execute instructions) and at least one storage medium (paragraph [124], Romanik discloses executable instructions stored in a storage medium), the method comprising: 
obtaining an image including a search region (paragraph [88], Romanik discloses a region filter that operates on a fixed or dynamic regions of the image, wherein the fixed region filter divides the image into a plurality of sub-regions where each sub-region is independently, exhaustively searched with a template image or against a subset of template images for determining an approximate match scoring system for determining similarity); 
obtaining a model including a plurality of feature points (paragraph [33], Romanik discloses implementation of a template image for use as a model for comparing the test image (ie. currently captured image data) versus the template image for determining object recognition, and that the template image can be anything including a logo, a face, textual information, object, etcetera; paragraph [34], Romanik discloses that template image data 124 for a particular template image comprises a unique template image identifier 126 along with template image feature points 128); 
determining, for each of one or more sub-regions of the search region (paragraph [88], Romanik discloses a region filter that operates on a fixed or dynamic regions of the image, wherein the fixed region filter divides the image into a plurality of sub-regions where each sub-region is independently, exhaustively searched with a template image or against a subset of template images for determining an approximate match scoring system for determining similarity), a match metric indicating a similarity between the model and the sub-region of the search region (paragraph [88], Romanik discloses a region filter that operates on a fixed or dynamic regions of the image, wherein the fixed region filter divides the image into a plurality of sub-regions where each sub-region is independently, exhaustively searched with a template image or against a subset of template images for determining an approximate match scoring system for determining similarity, and wherein paragraph [44], Romanik discloses that matching is performed between feature points of the model template image versus the feature points of the test image, and if there is correspondence between the feature points of the model template image and the feature points of the test image, then a similarity measure or score is obtained for determining a match metric, and in paragraph [45], Romanik discloses that a match set 148 can comprises a plurality of match points between the feature points of the template image and the test image, wherein the number of feature points that are matched are obtained, and paragraph [86], Romanik discloses that approximate matching is applicable to determine similarity between the template image and the test image, and FLANN matching can be utilized for finding the N best matching template image feature points for each test image, and utilizes counters for indicating the template images that are most likely to match the test image against the region of interest in the test image to find a match for correlating with the amount of feature points that match or satisfy a condition for indicating a match between the template image versus the test image), the match metric at least correlating with the amount of feature points that satisfy a condition (paragraph [88], Romanik discloses a region filter that operates on a fixed or dynamic regions of the image, wherein the fixed region filter divides the image into a plurality of sub-regions where each sub-region is independently, exhaustively searched with a template image or against a subset of template images for determining an approximate match scoring system for determining similarity, and wherein paragraph [44], Romanik discloses that matching is performed between feature points of the model template image versus the feature points of the test image, and if there is correspondence between the feature points of the model template image and the feature points of the test image, then a similarity measure or score is obtained for determining a match metric, and in paragraph [45], Romanik discloses that a match set 148 can comprises a plurality of match points between the feature points of the template image and the test image, wherein the number of feature points that are matched are obtained, and paragraph [86], Romanik discloses that approximate matching is applicable to determine similarity between the template image and the test image, and FLANN matching can be utilized for finding the N best matching template image feature points for each test image, and utilizes counters for indicating the template images that are most likely to match the test image against the region of interest in the test image to find a match for correlating with the amount of feature points that match or satisfy a condition for indicating a match between the template image versus the test image); and 
determining, among the one or more sub-regions of the search region (paragraph [88], Romanik discloses a region filter that operates on a fixed or dynamic regions of the image, wherein the fixed region filter divides the image into a plurality of sub-regions where each sub-region is independently, exhaustively searched with a template image or against a subset of template images for determining an approximate match scoring system for determining similarity), an instance of the model based on the match metrics (paragraph [35], Romanik discloses that an instance of the modeled template image is determined based on the matching algorithm that utilizes a scoring system or match metrics based on comparison process or matching process, wherein paragraph [88], Romanik discloses a region filter that operates on a fixed or dynamic regions of the image, wherein the fixed region filter divides the image into a plurality of sub-regions where each sub-region is independently, exhaustively searched with a template image or against a subset of template images for determining an approximate match scoring system for determining similarity, and wherein paragraph [44], Romanik discloses that matching is performed between feature points of the model template image versus the feature points of the test image, and if there is correspondence between the feature points of the model template image and the feature points of the test image, then a similarity measure or score is obtained for determining a match metric, and in paragraph [45], Romanik discloses that a match set 148 can comprises a plurality of match points between the feature points of the template image and the test image, wherein the number of feature points are obtained, and paragraph [86], Romanik discloses that approximate matching is applicable to determine similarity between the template image and the test image, and FLANN matching can be utilized for finding the N best matching template image feature points for each test image, and utilizes counters for indicating the template images that are most likely to match the test image against the region of interest in the test image to find a match for correlating with the amount of feature points that match or satisfy a condition for indicating a match between the template image versus the test image).  
Regarding claim 18, Romanik discloses wherein determining, among the one or more sub-regions of the search region (paragraph [88], Romanik discloses a region filter that operates on a fixed or dynamic regions of the image, wherein the fixed region filter divides the image into a plurality of sub-regions where each sub-region is independently, exhaustively searched with a template image or against a subset of template images for determining an approximate match scoring system for determining similarity), an instance of the model based on the match metrics (paragraph [35], Romanik discloses that an instance of the modeled template image is determined based on the matching algorithm that utilizes a scoring system or match metrics based on comparison process or matching process, wherein paragraph [88], Romanik discloses a region filter that operates on a fixed or dynamic regions of the image, wherein the fixed region filter divides the image into a plurality of sub-regions where each sub-region is independently, exhaustively searched with a template image or against a subset of template images for determining an approximate match scoring system for determining similarity, and wherein paragraph [44], Romanik discloses that matching is performed between feature points of the model template image versus the feature points of the test image, and if there is correspondence between the feature points of the model template image and the feature points of the test image, then a similarity measure or score is obtained for determining a match metric, and in paragraph [45], Romanik discloses that a match set 148 can comprises a plurality of match points between the feature points of the template image and the test image, wherein the number of feature points are obtained, and paragraph [86], Romanik discloses that approximate matching is applicable to determine similarity between the template image and the test image, and FLANN matching can be utilized for finding the N best matching template image feature points for each test image, and utilizes counters for indicating the template images that are most likely to match the test image against the region of interest in the test image to find a match for correlating with the amount of feature points that match or satisfy a condition for indicating a match between the template image versus the test image) comprises: 
designating, among the one or more sub-regions of the search region (paragraph [88], Romanik discloses a region filter that operates on a fixed or dynamic regions of the image, wherein the fixed region filter divides the image into a plurality of sub-regions where each sub-region is independently, exhaustively searched with a template image or against a subset of template images for determining an approximate match scoring system for determining similarity), a target sub-region whose match metric is maximum (paragraph [87], Romanik discloses that localization methods are employed for determining matches in a region of interest in an image for determining whether the feature points of a test image matches feature points of a template image, wherein a global filter, region filter, and/or segmentation filter can be applied for generating an approximate matching to list a set of template images that are applicable to localizing the search, and paragraph [89], Romanik discloses that peaks or maximum values of the match metric is determined when performing a dynamic region filtering process to predict which template images to search for in a region, wherein the process begins by computing the N nearest neighbor matches between feature points of a test image versus feature points of a template image, wherein a counter is applied for indicating the nearest neighbor matches when the computation process indicates a match for aiding in the process of determining peaks or maximum values of the match metric, thus discarding template images that do not meet the criterion of the comparison process, and keeping template images with higher peaks in the matching data over an image’s region, and the peaks or maximum values do indicate an instance of the model template image within the sub region that provides a match when comparing the feature points of the test image versus the feature points of the template image; paragraph [35], Romanik discloses that an instance of the modeled template image is determined based on the matching algorithm that utilizes a scoring system or match metrics based on comparison process or matching process, wherein paragraph [88], Romanik discloses a region filter that operates on a fixed or dynamic regions of the image, wherein the fixed region filter divides the image into a plurality of sub-regions where each sub-region is independently, exhaustively searched with a template image or against a subset of template images for determining an approximate match scoring system for determining similarity, and wherein paragraph [44], Romanik discloses that matching is performed between feature points of the model template image versus the feature points of the test image, and if there is correspondence between the feature points of the model template image and the feature points of the test image, then a similarity measure or score is obtained for determining a match metric, and in paragraph [45], Romanik discloses that a match set 148 can comprises a plurality of match points between the feature points of the template image and the test image, wherein the number of feature points are obtained, and paragraph [86], Romanik discloses that approximate matching is applicable to determine similarity between the template image and the test image, and FLANN matching can be utilized for finding the N best matching template image feature points for each test image, and utilizes counters for indicating the template images that are most likely to match the test image against the region of interest in the test image to find a match for correlating with the amount of feature points that match or satisfy a condition for indicating a match between the template image versus the test image); and 
determining the instance of the model within the target sub-region (paragraph [87], Romanik discloses that localization methods are employed for determining matches in a region of interest in an image for determining whether the feature points of a test image matches feature points of a template image, wherein a global filter, region filter, and/or segmentation filter can be applied for generating an approximate matching to list a set of template images that are applicable to localizing the search, and paragraph [89], Romanik discloses that peaks or maximum values of the match metric is determined when performing a dynamic region filtering process to predict which template images to search for in a region, wherein the process begins by computing the N nearest neighbor matches between feature points of a test image versus feature points of a template image, wherein a counter is applied for indicating the nearest neighbor matches when the computation process indicates a match for aiding in the process of determining peaks or maximum values of the match metric, thus discarding template images that do not meet the criterion of the comparison process, and keeping template images with higher peaks in the matching data over an image’s region, and the peaks or maximum values do indicate an instance of the model template image within the sub region that provides a match when comparing the feature points of the test image versus the feature points of the template image; paragraph [35], Romanik discloses that an instance of the modeled template image is determined based on the matching algorithm that utilizes a scoring system or match metrics based on comparison process or matching process, wherein paragraph [88], Romanik discloses a region filter that operates on a fixed or dynamic regions of the image, wherein the fixed region filter divides the image into a plurality of sub-regions where each sub-region is independently, exhaustively searched with a template image or against a subset of template images for determining an approximate match scoring system for determining similarity, and wherein paragraph [44], Romanik discloses that matching is performed between feature points of the model template image versus the feature points of the test image, and if there is correspondence between the feature points of the model template image and the feature points of the test image, then a similarity measure or score is obtained for determining a match metric, and in paragraph [45], Romanik discloses that a match set 148 can comprises a plurality of match points between the feature points of the template image and the test image, wherein the number of feature points are obtained, and paragraph [86], Romanik discloses that approximate matching is applicable to determine similarity between the template image and the test image, and FLANN matching can be utilized for finding the N best matching template image feature points for each test image, and utilizes counters for indicating the template images that are most likely to match the test image against the region of interest in the test image to find a match for correlating with the amount of feature points that match or satisfy a condition for indicating a match between the template image versus the test image).  
Regarding claim 21, Romanik discloses a non-transitory computer readable medium (paragraph [124], Romanik discloses executable instructions stored in a storage medium), comprising a set of instructions for object recognition (paragraph [4], Romanik discloses that object recognition in image is performed), wherein when executed by at least one processor (paragraph [120], Romanik discloses a processor to execute instructions), the set of instructions directs the at least one processor to: 
obtain an image including a search region (paragraph [88], Romanik discloses a region filter that operates on a fixed or dynamic regions of the image, wherein the fixed region filter divides the image into a plurality of sub-regions where each sub-region is independently, exhaustively searched with a template image or against a subset of template images for determining an approximate match scoring system for determining similarity);
obtain a model including a plurality of feature points (paragraph [33], Romanik discloses implementation of a template image for use as a model for comparing the test image (ie. currently captured image data) versus the template image for determining object recognition, and that the template image can be anything including a logo, a face, textual information, object, etcetera; paragraph [34], Romanik discloses that template image data 124 for a particular template image comprises a unique template image identifier 126 along with template image feature points 128); 
determine, for each of one or more sub-regions of the search region (paragraph [88], Romanik discloses a region filter that operates on a fixed or dynamic regions of the image, wherein the fixed region filter divides the image into a plurality of sub-regions where each sub-region is independently, exhaustively searched with a template image or against a subset of template images for determining an approximate match scoring system for determining similarity), a match metric indicating a similarity between the model and the sub-region of the search region (paragraph [88], Romanik discloses a region filter that operates on a fixed or dynamic regions of the image, wherein the fixed region filter divides the image into a plurality of sub-regions where each sub-region is independently, exhaustively searched with a template image or against a subset of template images for determining an approximate match scoring system for determining similarity, and wherein paragraph [44], Romanik discloses that matching is performed between feature points of the model template image versus the feature points of the test image, and if there is correspondence between the feature points of the model template image and the feature points of the test image, then a similarity measure or score is obtained for determining a match metric, and in paragraph [45], Romanik discloses that a match set 148 can comprises a plurality of match points between the feature points of the template image and the test image, wherein the number of feature points that are matched are obtained, and paragraph [86], Romanik discloses that approximate matching is applicable to determine similarity between the template image and the test image, and FLANN matching can be utilized for finding the N best matching template image feature points for each test image, and utilizes counters for indicating the template images that are most likely to match the test image against the region of interest in the test image to find a match for correlating with the amount of feature points that match or satisfy a condition for indicating a match between the template image versus the test image), the match metric at least correlating with the amount of feature points that satisfy a condition (paragraph [88], Romanik discloses a region filter that operates on a fixed or dynamic regions of the image, wherein the fixed region filter divides the image into a plurality of sub-regions where each sub-region is independently, exhaustively searched with a template image or against a subset of template images for determining an approximate match scoring system for determining similarity, and wherein paragraph [44], Romanik discloses that matching is performed between feature points of the model template image versus the feature points of the test image, and if there is correspondence between the feature points of the model template image and the feature points of the test image, then a similarity measure or score is obtained for determining a match metric, and in paragraph [45], Romanik discloses that a match set 148 can comprises a plurality of match points between the feature points of the template image and the test image, wherein the number of feature points that are matched are obtained, and paragraph [86], Romanik discloses that approximate matching is applicable to determine similarity between the template image and the test image, and FLANN matching can be utilized for finding the N best matching template image feature points for each test image, and utilizes counters for indicating the template images that are most likely to match the test image against the region of interest in the test image to find a match for correlating with the amount of feature points that match or satisfy a condition for indicating a match between the template image versus the test image); and 
determine, among the one or more sub-regions of the search region (paragraph [88], Romanik discloses a region filter that operates on a fixed or dynamic regions of the image, wherein the fixed region filter divides the image into a plurality of sub-regions where each sub-region is independently, exhaustively searched with a template image or against a subset of template images for determining an approximate match scoring system for determining similarity), an instance of the model based on the match metrics (paragraph [35], Romanik discloses that an instance of the modeled template image is determined based on the matching algorithm that utilizes a scoring system or match metrics based on comparison process or matching process, wherein paragraph [88], Romanik discloses a region filter that operates on a fixed or dynamic regions of the image, wherein the fixed region filter divides the image into a plurality of sub-regions where each sub-region is independently, exhaustively searched with a template image or against a subset of template images for determining an approximate match scoring system for determining similarity, and wherein paragraph [44], Romanik discloses that matching is performed between feature points of the model template image versus the feature points of the test image, and if there is correspondence between the feature points of the model template image and the feature points of the test image, then a similarity measure or score is obtained for determining a match metric, and in paragraph [45], Romanik discloses that a match set 148 can comprises a plurality of match points between the feature points of the template image and the test image, wherein the number of feature points are obtained, and paragraph [86], Romanik discloses that approximate matching is applicable to determine similarity between the template image and the test image, and FLANN matching can be utilized for finding the N best matching template image feature points for each test image, and utilizes counters for indicating the template images that are most likely to match the test image against the region of interest in the test image to find a match for correlating with the amount of feature points that match or satisfy a condition for indicating a match between the template image versus the test image).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Romanik (US 2016/0012595) in view of Kitajama (US 2017/0177970).
Regarding claim 2, Romanik discloses wherein to obtain a model including a plurality of feature points (paragraph [33], Romanik discloses implementation of a template image for use as a model for comparing the test image (ie. currently captured image data) versus the template image for determining object recognition, and that the template image can be anything including a logo, a face, textual information, object, etcetera; paragraph [34], Romanik discloses that template image data 124 for a particular template image comprises a unique template image identifier 126 along with template image feature points 128), the at least one processor is directed to cause the Preliminary Amendment   
system to: acquire a template image of an object (paragraph [33], Romanik discloses implementation of a template image for use as a model for comparing the test image (ie. currently captured image data) versus the template image for determining object recognition, and that the template image can be anything including a logo, a face, textual information, object, etcetera; paragraph [34], Romanik discloses that template image data 124 for a particular template image comprises a unique template image identifier 126 along with template image feature points 128); extract one or more feature points of the object in the template image (paragraph [58], Romanik discloses extracting feature points of the object in the template image; paragraph [33], Romanik discloses implementation of a template image for use as a model for comparing the test image (ie. currently captured image data) versus the template image for determining object recognition, and that the template image can be anything including a logo, a face, textual information, object, etcetera; paragraph [34], Romanik discloses that template image data 124 for a particular template image comprises a unique template image identifier 126 along with template image feature points 128); and generate the model based on designating the one or more feature points as at least part of the plurality of feature points (paragraph [33], Romanik discloses implementation of a template image for use as a model for comparing the test image (ie. currently captured image data) versus the template image for determining object recognition, and that the template image can be anything including a logo, a face, textual information, object, etcetera; paragraph [34], Romanik discloses that template image data 124 for a particular template image comprises a unique template image identifier 126 along with template image feature points 128).
Romanik does not disclose extract one or more edge points of the object in the template image; and generate the model based on designating the one or more edge points as at least part of the plurality of feature points.  However, Kitajama teaches extract one or more edge points of the object in the template image (paragraph [60], Kitajama discloses edge feature points are extracted in the template image for generating an updated model template image that include a plurality of edge points based on the feature image that comprises a plurality of feature points); and generate the model based on designating the one or more edge points as at least part of the plurality of feature points (paragraph [60], Kitajama discloses edge feature points are extracted in the template image for generating an updated model template image that include a plurality of edge points based on the feature image that comprises a plurality of feature points).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Romanik and Kitajama together as a whole for preventing failure in detection of an object while increasing a speed of pattern matching process for accurately alerting the detection of an object (Kitajama’s paragraph [14]).
	Regarding claim 12, Romanik discloses wherein obtaining a model including a plurality of feature points (paragraph [33], Romanik discloses implementation of a template image for use as a model for comparing the test image (ie. currently captured image data) versus the template image for determining object recognition, and that the template image can be anything including a logo, a face, textual information, object, etcetera; paragraph [34], Romanik discloses that template image data 124 for a particular template image comprises a unique template image identifier 126 along with template image feature points 128) comprises: acquiring a template image of an object (paragraph [33], Romanik discloses implementation of a template image for use as a model for comparing the test image (ie. currently captured image data) versus the template image for determining object recognition, and that the template image can be anything including a logo, a face, textual information, object, etcetera; paragraph [34], Romanik discloses that template image data 124 for a particular template image comprises a unique template image identifier 126 along with template image feature points 128); extracting one or more feature points of the object in the template image (paragraph [58], Romanik discloses extracting feature points of the object in the template image; paragraph [33], Romanik discloses implementation of a template image for use as a model for comparing the test image (ie. currently captured image data) versus the template image for determining object recognition, and that the template image can be anything including a logo, a face, textual information, object, etcetera; paragraph [34], Romanik discloses that template image data 124 for a particular template image comprises a unique template image identifier 126 along with template image feature points 128); and generating the model based on designating the one or more feature points as at least part of the plurality of feature points (paragraph [33], Romanik discloses implementation of a template image for use as a model for comparing the test image (ie. currently captured image data) versus the template image for determining object recognition, and that the template image can be anything including a logo, a face, textual information, object, etcetera; paragraph [34], Romanik discloses that template image data 124 for a particular template image comprises a unique template image identifier 126 along with template image feature points 128).  
Romanik does not disclose extracting one or more edge points of the object in the template image; and generating the model based on designating the one or more edge points as at least part of the plurality of feature points.  However, Kitajama teaches extracting one or more edge points of the object in the template image (paragraph [60], Kitajama discloses edge feature points are extracted in the template image for generating an updated model template image that include a plurality of edge points based on the feature image that comprises a plurality of feature points); and generating the model based on designating the one or more edge points as at least part of the plurality of feature points (paragraph [60], Kitajama discloses edge feature points are extracted in the template image for generating an updated model template image that include a plurality of edge points based on the feature image that comprises a plurality of feature points).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Romanik and Kitajama together as a whole for preventing failure in detection of an object while increasing a speed of pattern matching process for accurately alerting the detection of an object (Kitajama’s paragraph [14]).

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Romanik (US 2016/0012595) in view of Venkataraman (US 2014/0267243).
Regarding claim 9, Romanik discloses wherein to obtain an image including a search region (paragraph [88], Romanik discloses a region filter that operates on a fixed or dynamic regions of the image, wherein the fixed region filter divides the image into a plurality of sub-regions where each sub-region is independently, exhaustively searched with a template image or against a subset of template images for determining an approximate match scoring system for determining similarity).
Romanik does not disclose wherein to obtain an image including a search region, the at least one processor is directed to cause the system to: acquire a down-sampled image of the image; determine a region of the down-sampled image that corresponds to the instance of the model; and map the region of the down-sampled image to the image to generate the search region of the image.  
However, Venkataraman teaches wherein to obtain an image including a search region, the at least one processor is directed to cause the system to: acquire a down-sampled image of the image (paragraph [105], Venkataraman discloses acquring a downsampled image by applying a depth search to achieve a greater precision at different depths with various pyramid of images generated by downsampling the captured images to focus more on a search region with in-focus depth search for determining a region of the down-sampled image at various levels like a pyramid, wherein a map of the region is generated at each downsampled image region for generating a search region of the image at various depths from lower precision to higher precision); determine a region of the down-sampled image that corresponds to the instance of the model (paragraph [105], Venkataraman discloses acquring a downsampled image by applying a depth search to achieve a greater precision at different depths with various pyramid of images generated by downsampling the captured images to focus more on a search region with in-focus depth search for determining a region of the down-sampled image at various levels like a pyramid, wherein a map of the region is generated at each downsampled image region for generating a search region of the image at various depths from lower precision to higher precision); and map the region of the down-sampled image to the image to generate the search region of the image (paragraph [105], Venkataraman discloses acquring a downsampled image by applying a depth search to achieve a greater precision at different depths with various pyramid of images generated by downsampling the captured images to focus more on a search region with in-focus depth search for determining a region of the down-sampled image at various levels like a pyramid, wherein a map of the region is generated at each downsampled image region for generating a search region of the image at various depths from lower precision to higher precision).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Romanik and Venkataraman together as a whole for reducing the computational requirements and complexities when searching for an object within an image (Venkataraman’s paragraph [82]).
Regarding claim 19, Romanik discloses wherein obtaining an image including a search region (paragraph [88], Romanik discloses a region filter that operates on a fixed or dynamic regions of the image, wherein the fixed region filter divides the image into a plurality of sub-regions where each sub-region is independently, exhaustively searched with a template image or against a subset of template images for determining an approximate match scoring system for determining similarity).
Romanik does not disclose wherein obtaining an image including a search region comprises: acquiring a down-sampled image of the image; determining a region of the down-sampled image that corresponds to the instance of the model; and mapping the region of the down-sampled image to the image to generate the search region of the image.  
However, Venkataraman teaches wherein obtaining an image including a search region comprises: acquiring a down-sampled image of the image (paragraph [105], Venkataraman discloses acquring a downsampled image by applying a depth search to achieve a greater precision at different depths with various pyramid of images generated by downsampling the captured images to focus more on a search region with in-focus depth search for determining a region of the down-sampled image at various levels like a pyramid, wherein a map of the region is generated at each downsampled image region for generating a search region of the image at various depths from lower precision to higher precision); determining a region of the down-sampled image that corresponds to the instance of the model (paragraph [105], Venkataraman discloses acquring a downsampled image by applying a depth search to achieve a greater precision at different depths with various pyramid of images generated by downsampling the captured images to focus more on a search region with in-focus depth search for determining a region of the down-sampled image at various levels like a pyramid, wherein a map of the region is generated at each downsampled image region for generating a search region of the image at various depths from lower precision to higher precision); and mapping the region of the down-sampled image to the image to generate the search region of the image (paragraph [105], Venkataraman discloses acquring a downsampled image by applying a depth search to achieve a greater precision at different depths with various pyramid of images generated by downsampling the captured images to focus more on a search region with in-focus depth search for determining a region of the down-sampled image at various levels like a pyramid, wherein a map of the region is generated at each downsampled image region for generating a search region of the image at various depths from lower precision to higher precision).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Romanik and Venkataraman together as a whole for reducing the computational requirements and complexities when searching for an object within an image (Venkataraman’s paragraph [82]).

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Romanik (US 2016/0012595) in view of Yoon (US 2013/0089235).
Regarding claim 10, Romanik discloses wherein to obtain a model including a plurality of feature points (paragraph [33], Romanik discloses implementation of a template image for use as a model for comparing the test image (ie. currently captured image data) versus the template image for determining object recognition, and that the template image can be anything including a logo, a face, textual information, object, etcetera; paragraph [34], Romanik discloses that template image data 124 for a particular template image comprises a unique template image identifier 126 along with template image feature points 128), the at least one processor is directed to cause the system to: retrieve information related to the model including position information of the plurality of feature points (paragraph [37], Romanik discloses that location or position information of the plural feature points is obtained and retrieved, wherein paragraph [33], Romanik discloses implementation of a template image for use as a model for comparing the test image (ie. currently captured image data) versus the template image for determining object recognition, and that the template image can be anything including a logo, a face, textual information, object, etcetera; paragraph [34], Romanik discloses that template image data 124 for a particular template image comprises a unique template image identifier 126 along with template image feature points 128), and the amount of the plurality of feature points (paragraph [88], Romanik discloses a region filter that operates on a fixed or dynamic regions of the image, wherein the fixed region filter divides the image into a plurality of sub-regions where each sub-region is independently, exhaustively searched with a template image or against a subset of template images for determining an approximate match scoring system for determining similarity, and wherein paragraph [44], Romanik discloses that matching is performed between feature points of the model template image versus the feature points of the test image, and if there is correspondence between the feature points of the model template image and the feature points of the test image, then a similarity measure or score is obtained for determining a match metric, and in paragraph [45], Romanik discloses that a match set 148 can comprises a plurality of match points between the feature points of the template image and the test image, wherein the number of feature points are obtained, and paragraph [86], Romanik discloses that approximate matching is applicable to determine similarity between the template image and the test image, and FLANN matching can be utilized for finding the N best matching template image feature points for each test image, and utilizes counters for indicating the template images that are most likely to match the test image against the region of interest in the test image to find a match for correlating with the amount of feature points that match or satisfy a condition for indicating a match between the template image versus the test image).
Romanik does not disclose retrieve information related to the model including position information of the plurality of feature points, gradient information of the plurality of feature points, and the amount of the plurality of feature points.  However, Yoon teaches retrieve information related to the model including position information of the plurality of feature points (paragraph [175], Yoon discloses that the number of matched feature points, position of matched feature, and gradient of the feature points are obtained), gradient information of the plurality of feature points (paragraph [175], Yoon discloses that the number of matched feature points, position of matched feature, and gradient of the feature points are obtained), and the amount of the plurality of feature points (paragraph [175], Yoon discloses that the number of matched feature points, position of matched feature, and gradient of the feature points are obtained).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Romanik and Yoon together as a whole for precise measurements of an object during object detection so as to produce accurate image representation for viewing.
Regarding claim 20, Romanik discloses wherein obtaining a model including a plurality of feature points (paragraph [33], Romanik discloses implementation of a template image for use as a model for comparing the test image (ie. currently captured image data) versus the template image for determining object recognition, and that the template image can be anything including a logo, a face, textual information, object, etcetera; paragraph [34], Romanik discloses that template image data 124 for a particular template image comprises a unique template image identifier 126 along with template image feature points 128), the at least one processor is directed to cause thePage 10 of 11 system to: retrieving information related to the model including position information of the plurality of feature points (paragraph [37], Romanik discloses that location or position information of the plural feature points is obtained and retrieved, wherein paragraph [33], Romanik discloses implementation of a template image for use as a model for comparing the test image (ie. currently captured image data) versus the template image for determining object recognition, and that the template image can be anything including a logo, a face, textual information, object, etcetera; paragraph [34], Romanik discloses that template image data 124 for a particular template image comprises a unique template image identifier 126 along with template image feature points 128), and the amount of the plurality of feature points (paragraph [88], Romanik discloses a region filter that operates on a fixed or dynamic regions of the image, wherein the fixed region filter divides the image into a plurality of sub-regions where each sub-region is independently, exhaustively searched with a template image or against a subset of template images for determining an approximate match scoring system for determining similarity, and wherein paragraph [44], Romanik discloses that matching is performed between feature points of the model template image versus the feature points of the test image, and if there is correspondence between the feature points of the model template image and the feature points of the test image, then a similarity measure or score is obtained for determining a match metric, and in paragraph [45], Romanik discloses that a match set 148 can comprises a plurality of match points between the feature points of the template image and the test image, wherein the number of feature points are obtained, and paragraph [86], Romanik discloses that approximate matching is applicable to determine similarity between the template image and the test image, and FLANN matching can be utilized for finding the N best matching template image feature points for each test image, and utilizes counters for indicating the template images that are most likely to match the test image against the region of interest in the test image to find a match for correlating with the amount of feature points that match or satisfy a condition for indicating a match between the template image versus the test image).  
Romanik does not disclose retrieving information related to the model including position information of the plurality of feature points, gradient information of the plurality of feature points, and the amount of the plurality of feature points.  However, Yoon teaches retrieving information related to the model including position information of the plurality of feature points (paragraph [175], Yoon discloses that the number of matched feature points, position of matched feature, and gradient of the feature points are obtained), gradient information of the plurality of feature points (paragraph [175], Yoon discloses that the number of matched feature points, position of matched feature, and gradient of the feature points are obtained), and the amount of the plurality of feature points (paragraph [175], Yoon discloses that the number of matched feature points, position of matched feature, and gradient of the feature points are obtained).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Romanik and Yoon together as a whole for precise measurements of an object during object detection so as to produce accurate image representation for viewing.
Allowable Subject Matter
Claims 3-7, 13, 14, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C WONG whose telephone number is (571)272-7341.  The examiner can normally be reached on Flex Monday-Thursday 9:30am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
/ALLEN C WONG/Primary Examiner, Art Unit 2488